Citation Nr: 1308500	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-48 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by major depressive disorder, somatoform disorder, panic disorder, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1960 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Original jurisdiction resides at the RO in Boise, Idaho.

In May 2012, the Veteran presented sworn testimony during a personal hearing at the Boise RO which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board observes that the medical evidence of record documents diagnoses of PTSD, major depressive disorder, somatoform disorder, panic disorder, and anxiety.  See, e.g., VA treatment records dated November 2008 and August 2010; see also the September 2010 VA examination report.  As will be discussed below, the Board finds that the Veteran's diagnosed PTSD is related to his in-service military stressor.  However, the competent and probative evidence of record is unclear as to whether the Veteran's acquired psychiatric disorder symptoms other than PTSD are related to his military service or his now service-connected PTSD; therefore, the Board is remanding this matter for further development.  Despite the fact that the Board will continue to address the PTSD as separate from the claim for an acquired psychiatric disorder to include a psychiatric disorder manifested by major depressive disorder, panic disorder, somatoform disorder, and anxiety, the RO is reminded that in evaluating these disorders, the rule concerning the avoidance of pyramiding, pursuant to 38 C.F.R. § 4.14 (2012) must be followed.

The Board notes that a January 2009 rating decision awarded entitlement to a 10 percent disability rating for service-connected residuals of status post fracture right calcaneus effective July 14, 2008, and denied his claims of entitlement to a compensable evaluation for service-connected residuals of status post fracture of the left calcaneus and entitlement to service connection for a low back disability and kidney disease.  The January 2009 rating decision also declined to reopen the Veteran's previously denied claim of entitlement to service connection for transient hypertension.  Moreover, the rating decision denied his claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board observes that the Veteran filed a timely notice of disagreement with regard to the assigned disability rating for the right calcaneus disability as well as the denial of his left calcaneus, low back disability, kidney disease, and transient hypertension claims.  The RO subsequently issued a statement of the case as to these issues in June 2010.  However, the Veteran did not complete his appeal with the filing of a substantive appeal [VA Form 9 or similar].  Accordingly, these issues are not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.
  
The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by major depressive disorder, somatoform disorder, panic disorder, and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed PTSD was precipitated by a stressor which he experienced during active military service while serving aboard the USS Okinawa.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in August 2009.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced August 2009 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's claim of entitlement to service connection for PTSD.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue of entitlement to service connection for PTSD.

Service connection for PTSD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010); effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

With respect to element (1) of 38 C.F.R. § 3.304(f), current disability, the medical evidence of record documents conflicting diagnoses of PTSD.  

The Board observes that multiple VA mental health evaluations note diagnoses of PTSD.  See, e.g., a VA treatment record dated November 2008.  These diagnoses are based on psychiatric or psychological examination of the Veteran and consideration of his medical history.  Notably, the November 2008 VA psychiatric evaluation considers the Veteran's military service and the Veteran's report that  witnessing dead bodies reminds him of his military service.     

In contrast to the VA treatment records documenting diagnoses of PTSD, a VA examiner declined to diagnose the Veteran with such in a September 2010 opinion.   The VA examiner's rationale for her conclusion was also based on examination of the Veteran and consideration of his medical history, to include the Veteran's reported in-service stressors.  She reported that the Veteran's symptoms such as distress with particular concerns about his physical functioning and lack of success in social roles are consistent with diagnoses of depression and undifferentiated somatoform disorder.      

The above-referenced VA treatment records and opinion of the September 2010 VA examiner appear to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative evidence of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran currently suffers from PTSD.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  As such, element (1) is satisfied.  

With respect to element (2) of 38 C.F.R. § 3.304(f), combat status or a confirmed stressor, the Veteran has described in-service stressors that he believes led to the development of PTSD.  In particular, he stated that during his period of military service in the Dominican Republic in 1966, while stationed aboard the USS Okinawa, he witnessed a helicopter with Marines inside attempt to land on the ship but instead crashed into the surrounding water which resulted in the deaths of the Marines.  

The Board notes that the Veteran's stressor has been verified by the United States Center for Unit Records Research, Defense Personnel Records Image Retrieval System (CURR).  Specifically, a report by CURR dated August 2010 states that in September 1966, while the USS Okinawa was anchored in the vicinity of San Juan, Puerto Rico, three Marines were killed in the crash of an HMM-264 helicopter as it attempted to land on board the ship.  Crucially, the Veteran's service personnel records confirm his service aboard the USS Okinawa at that time.  As such, the fact that the Veteran was stationed aboard the USS Okinawa when this accident occurred strongly suggests that he witnessed the accident.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).
 
In short, after carefully considering the matter the Board believes that there is sufficient evidence in the file which serves to confirm the Veteran's claimed stressor.  This is particularly so, given the Veteran's credible testimony and his service personnel records which confirm his service aboard the USS Okinawa when the unfortunate accident occurred.  Accordingly, the Veteran's witnessing of the deaths of Marines during his military service is deemed to be corroborated, and element (2) is therefore met.

With respect to element (3), a VA psychiatrist has linked the Veteran's currently diagnosed PTSD to his confirmed in-service stressor, indicating that the Veteran's PTSD symptoms are due in part to witnessing dead bodies during his military service.  See a VA treatment record by E.S., M.D. dated November 2008.  Element (3) of 38 C.F.R. § 3.304(f) has therefore also been met.  

In summary, for the reasons and bases expressed above, the Board concludes that service connection for PTSD is warranted.  The appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that his diagnosed depression and anxiety are related to his military service, to include his witnessing of the aforementioned accident during service aboard the USS Okinawa in 1966.    

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  

Here, the current medical evidence documents diagnoses of major depressive disorder, somatoform disorder, panic disorder, and anxiety.  As discussed above, the Board finds his report that he witnessed the deaths of Marines while stationed aboard the USS Okinawa to be supported by the record.  The question therefore remains whether the evidence indicates that there may be an association between the in-service incident and the diagnosed psychiatric disorders.  

In this regard, the Board notes that this decision establishes service connection for PTSD as a result of his service based on the medical evidence of record.  It remains unclear, however, whether the Veteran's other diagnosed psychiatric disabilities are related to that service as well, or to that service-connected disability.  In light of the foregoing, a clarifying medical opinion would be probative in ascertaining the etiology of the Veteran's acquired psychiatric disorder other than PTSD.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board adds that during the above-referenced personal hearing in May 2012, the Veteran discussed his acquired psychiatric disorder and claimed that his symptoms had persisted since service.  He also indicated that he had undergone treatment at a VA outpatient clinic Fresno, California 10 years after he was discharged from service.  See the May 2012 Board hearing transcript, pgs 6 and 11.  The Board observes that the earliest VA treatment records associated with the Veteran's claims folder are dated January 1985.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate VA treatment records prior to January 1985 with the Veteran's claims folder.  Moreover, the Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated December 2010.  As it is likely the Veteran continues to receive treatment for his acquired psychiatric disorder, VA treatment records dated from December 2010 should also be associated with his claims folder. 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any VA treatment records prior to January 1985 as well as VA treatment records dated from December 2010 pertaining to the Veteran's psychiatric disorder(s).  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2. The Veteran should thereafter be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder other than PTSD, to include major depressive disorder, somatoform disorder, panic disorder, and anxiety.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's psychiatric disorder other than PTSD is related to his military service, to include witnessing the deaths of Marines while stationed aboard the USS Okinawa in 1966.

b) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's psychiatric disorder is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's
service-connected PTSD.  If the examiner finds that the acquired psychiatric disorder is aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


